        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


JEFFREY STEPANOVICH,

      Plaintiff,

v.                                          Civil Action No. 7:18-CV-186 (HL)

KEN CORBETT FARMS, LLC, A
GEORGIA LIMITED LIABILITY
CORPORATION,

      Defendant.


                                     ORDER

      Plaintiff Jeffrey Stepanovich brings this action against his former employer,

Defendant Ken Corbett Farms, LLC, alleging that Defendant terminated his

employment after learning of his cancer diagnosis in violation of the Americans

with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq. (“ADA”). Now

before the Court is Defendant’s Motion for Summary Judgment (Doc. 24). After

reviewing the pleadings, briefs, and other evidentiary materials presented, the

Court finds no genuine issue of fact exists as to any claim and GRANTS

Defendant’s motion.
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 2 of 14




I.    BACKGROUND

      Defendant Ken Corbett Farms, LLC (“KCF”), is a Georgia farm owned by

Ken Corbett. (DSMF ¶ 1). 1 The farm grows vegetables during two growing

seasons. (DSMF ¶ 2). The Spring season runs from April until June, and

occasionally into July. (Id.). The Fall season is from September through

December. (Id.).

      KCF hired Plaintiff Jeffrey Stepanovich as a produce salesman in 2011.

(DSMF ¶ 2). Stepanovich was a seasonal employee and only worked during the

Spring and Fall growing seasons. (DSMF ¶ 3). During the remaining months of

the year, Stepanovich sold produce for other employers. (Id.).

      KCF hired Stepanovich, in part, to teach Eric Bolesta, Ken Corbett’s son-

in-law, the produce sales business. (Doc. 26-1, p. 47, 49). Because Bolesta was

new to the industry, he did not have his own client portfolio. (Id. at p. 53).

Stepanovich gave a portion of his customers to Bolesta. (Id.). KCF later hired a

third salesman, Jed Hunter, an experienced salesman with a developed

customer base. (Id. at p. 50-51). KCF initially paid Stepanovich a salary. (Id. p.

36). KCF later changed its compensation structure and began paying each of the

three produce salesman 1% of gross revenues. (DSMF ¶ 6).


1 “DSMF” refers to Defendant’s Statement of Undisputed Material Facts in
Support of Summary Judgment. (Doc. 24-1). The cited paragraphs are those
admitted by Plaintiff.

                                        2
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 3 of 14




      During the early years of Stepanovich’s employment, he carried a greater

sales load than the other two salesmen. (DSMF ¶ 16). As time progressed, the

sales load equalized, and, at some point, Bolesta and Hunter’s sales exceeded

Stepanovich’s. (Id.). Stepanovich had the leading gross sales revenues in 2011

and 2012; he had the second highest sales in 2013 and 2014; and he had the

lowest sales in 2015 and 2016. (DSMF ¶ 21). Stepanovich stated that he “was

tired of making the two of them money, and now it was their turn to pay me.”

(Doc. 26-1, p. 67) (internal quotation marks omitted).

      In September 2016, prior to the start of the Fall growing season,

Stepanovich went for his annual physical. (Doc. 26-1, p. 98). The doctor noted

some irregularities in Stepanovich’s lab work and ordered additional testing. (Id.).

The doctor confirmed a diagnosis of prostate cancer in February or March 2017.

(DSMF ¶ 7). The doctor recommended that Stepanovich undergo surgery in May

2017. (Doc. 26-1, p. 99). Stepanovich elected to postpone the surgery until July

20, 2017, so that the surgery and any recovery time would take place outside

KCF’s growing season. (Id. at p. 93, 96).

      According to Stepanovich, in February or March 2017, he discussed his

prostate cancer with Ken Corbett’s wife and daughter-in-law during a reception at

the Southeast Produce Counsel. (Doc. 35, ¶ 7). Stepanovich testified that on

March 10, 2017, he informed Bolesta and Hunter about his cancer diagnosis.



                                         3
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 4 of 14




(DSMF ¶ 8). However, he does not recall having a direct conversation with Ken

Corbett about his diagnosis. (DSMF ¶ 9). Stepanovich also does not remember

telling anyone at KCF that he would require time off work to address his medical

condition. (Doc. 26-1, p. 93-94).

      Prior to September 2016, Stepanovich had no history of any issues with

his prostate. (Doc. 26-1, p. 101). He was experiencing no symptoms. (Id. at p.

102). Other than a six-week recovery period following surgery, Stepanovich

otherwise experienced no physical symptoms. (Id. at p. 102, 104). He never

missed a day of work with KCF because of his diagnosis. (DSMF ¶ 13). The

prostate cancer did not impact his ability to perform any essential function of his

job at KCF, nor was he substantially limited from engaging in any major life

activity. (DSMF ¶ 12).

      Around April 24, 2017, Ken Corbett spoke to the produce salesmen about

the financial condition of KCF. (DSMF ¶ 25). Corbett revealed that the farm was

losing money and explained that he needed to alter their pay structure. (DSMF ¶

26). He also mentioned that he was considering hiring a fourth salesman. (Id.).

The next day, Stepanovich emailed Corbett for clarification of Corbett’s plan.

(Doc. 26-1, p. 217). He expressed concern that the salesmen were not kept

apprised of when the farm makes or loses money and that they lack opportunity

to provide any input. (Id.). He also inquired whether KCF would restore the



                                        4
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 5 of 14




salesmen’s pay once the farm started making money again. (Id.). Stepanovich

was particularly concerned about Corbett’s intention to hire a fourth salesperson.

(Id.). He asked whether the new person would bring his own book of business or

if the existing salesmen would have to subsidize the new employee as he

learned the business. (Id.). Stepanovich continued to press Corbett regarding

pay, asking, “Since we are going to lose 25% of [our] pay, . . . maybe now we

can get paid once money is collected and not whenever.” (Id.).

      Corbett contacted Stepanovich on April 26, 2017 and informed him that he

was terminated. (DSMF ¶ 31). Corbett testified that he terminated Stepanovich in

response to KCF’s economic situation, explaining that he had “to do something to

try to turn it around.” (Id.). Corbett “didn’t feel like [Stepanovich] had the

commitment to turn the company around and move it forward. [He] felt like

[Stepanovich] showed [him] that in his email.” (Doc. 26-2, p. 50). Corbett denied

knowing that Stepanovich had cancer when he made the decision to terminate

him. (Id. at p. 18). Corbett testified that it was only after he received

Stepanovich’s charge of discrimination from the Equal Employment Opportunity

Commission (EEOC) that his wife reminded him that she told him about

Stepanovich’s diagnosis after the produce show. (Id. at p. 20, 23). However,

other than what his wife told him, Corbett has no independent recollection of the

conversation. (Id. at p. 20).



                                        5
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 6 of 14




      KCF did not hire another salesperson until November 2017, seven months

after Stepanovich’s termination. 2 KCF hired Terry Wright exclusively to conduct

brokerage sales. (DSMF ¶ 38). Wright brought with him an existing brokerage

client and did not otherwise engage in direct farm sales. (DSMF ¶ 39).

II.   SUMMARY JUDGMENT STANDARD

      A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). “A party asserting that a fact cannot be or is genuinely disputed

must support that assertion by . . . citing to particular parts of materials in the

record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ.

P. 56(c)(1).

      The      party   seeking    summary         judgment   “always   bears    the   initial

responsibility of informing the district court of the basis for its motion, and

identifying    those   portions    of   the   pleadings,      depositions,     answers    to

interrogatories, and admissions on file, together with the affidavits, if any, which it

2Stepanovich asserts that KCF hired Jon Latham as a salesman shortly after his
termination. (Doc. 35, ¶ 18). However, Corbett states that KCF hired Latham a
year later in April 2018 at a significantly lower salary than KCF paid Stepanovich.
(Doc. 36-1, ¶ 3).

                                              6
         Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 7 of 14




believes demonstrate the absence of a genuine issue of a material fact.” Celotex,

477 U.S. at 323 (internal quotation omitted). If the movant meets this burden, the

burden shifts to the party opposing summary judgment to go beyond the

pleadings and to present specific evidence showing that there is a genuine issue

of material fact, or that the movant is not entitled to judgment as a matter of law.

Id. at 324-26. “If the record presents factual issues, the court must not decide

them; it must deny the motion and proceed to trial.” Herzog v. Castle Rock

Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999). But, when “the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party,”

summary judgment for the moving party is proper. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986).

III.   ANALYSIS

       In his single-count Complaint, Plaintiff alleges that Defendant discriminated

against him in his termination based on his disability, or perceived disability, in

violation of the ADA. (Doc. 1, ¶¶ 1, 33-34). 3 Plaintiff’s allegations fall short of


3In Paragraphs 22 through 24 of his Complaint, Plaintiff includes allegations that
Defendant failed to accommodate his leave request. (Doc. 1). However, the
record contains no evidence that Plaintiff ever requested leave or any other
accommodation from KCF. Plaintiff has not offered any argument to the contrary.
Accordingly, to the extent that Plaintiff intends to pursue an ADA failure to
accommodate claim, Defendant is entitled to summary judgment as to that claim.
See Gaston v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir.
1999) (“[T]he duty to provide a reasonable accommodation is not triggered
unless a specific demand for an accommodation has been made.”).

                                         7
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 8 of 14




setting forth a claim for unlawful termination under the ADA. The parties do not

dispute that Plaintiff was diagnosed with prostate cancer shortly before his

termination; but, Plaintiff has not presented sufficient evidence from which a

reasonable jury could find that he was disabled as defined by the Act.

      The ADA prohibits an employer from discriminating against “a qualified

individual on the basis of disability in regard to . . . discharge of employees, . . .

and other terms, conditions, and privileges of employment.” 42 U.S.C.

§ 12112(a). To establish a prima facie case of disability discrimination, a plaintiff

must produce sufficient evidence from which a jury may find that he (1) is

disabled; (2) is a qualified individual; and (3) was discriminated against based on

his disability. Mazzeo v. Color Resol. Int’l, LLC, 746 F.3d 1264, 1268 (11th Cir.

2014) (citing Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255-56 (11th Cir.

2007)). If the plaintiff establishes his prima facie case, the burden then shifts to

the defendant to present a legitimate, nondiscriminatory reason for its decision,

after which the burden shifts back to the plaintiff to show that this reason is

pretextual. Mayfield v. Patterson Pump Co., 101 F.3d 1371, 1375 (11th Cir.

1996) (citing McDonnell Douglas v. Green, 411 U.S. 792, 802-04 (1973)); see

also Earl v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th Cir. 2000) (“The burden-

shifting analysis of Title VII employment discrimination claims is applicable to

ADA claims.”).



                                          8
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 9 of 14




      A.    Disability

      Plaintiff’s discrimination claim fails because Plaintiff cannot establish that

his prostate cancer diagnosis, standing alone, meets the definition of “disability”

under the ADA. The ADA defines “disability” as “(A) a physical or mental

impairment that substantially limits one or more major life activities of such

individual; (B) a record of such impairment; or (C) being regarded as having such

an impairment.” 42 U.S.C. § 12102(1). Plaintiff has sufficiently demonstrated, for

the purposes of his prima facie case, that he had a physical impairment.

However, Plaintiff has not produced evidence sufficient to raise a genuine issue

of fact whether that impairment impeded any major life activity; that he had a

record of impairment; or that Defendant regarded him as disabled.

            1.     Actually Disabled

      “An individual who is ‘actually disabled’ is one with ‘a physical or mental

impairment that substantially limits one or more major life activities.’” Lewis v.

City of Union City, 934 F.3d 1169, 1180 (11th Cir. 2019) (quoting 42 U.S.C. §

12102(1)(A)). The ADA defines a physical or mental impairment as a disorder or

condition affecting one or more of the following body systems: “neurological,

musculoskeletal, special sense organs, respiratory . . ., cardiovascular,

reproductive, digestive, genitourinary, immune, circulatory, hemic, lymphatic,

skin, and endocrine.” 29 C.F.R. § 1630.2(h)(1).



                                         9
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 10 of 14




       “A physical impairment, standing alone, . . . is not necessarily a disability

as contemplated by the ADA.” Gordon v. E.L. Hamm & Assoc., Inc., 100 F.3d

907, 911 (11th Cir. 1996). Rather, “[a]n impairment is a disability . . . if it

substantially limits the ability of an individual to perform a major life activity.” 29

C.F.R. § 1630.2(j)(ii). Major life activities “include, but are not limited to, caring for

oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning, reading, concentrating,

thinking, communicating, and working.” 42 U.S.C. § 12102(2)(A). To be

considered substantially limiting, the impairment “need not prevent, or

significantly or severely restrict, the individual from performing a major life

activity.” 29 C.F.R. § 1630.2(j)(1)(ii) “The determination of whether an impairment

substantially limits a major life activity requires an individualized assessment.” Id.

at § 1630.2(j)(1)(iv). The assessment should take into consideration the

condition, manner, or duration required for the individual to perform a major life

activity. Id. at § 1630.2(j)(4).

       The parties agree that Plaintiff’s prostate cancer diagnosis qualifies as a

physical impairment. See 29 C.F.R. § 1630.2(j)(3)(iii) (“[C]ancer substantially

limits normal cell growth. . . .”). However, Plaintiff has not produced evidence

sufficient to establish that this impairment limited his ability to perform any major

life activity. To the contrary, Plaintiff testified that he never missed a day of work



                                           10
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 11 of 14




relating to his cancer diagnosis; that he suffered no physical symptoms; and that

he could perform all aspects of his sales job without limitation. (DSMF ¶¶ 11-13).

Plaintiff accordingly has failed to produce sufficient evidence to raise a genuine

issue of fact that he is “actually disabled” as defined by the ADA.

             2.     Record of Impairment

      Plaintiff also has not shown a record of impairment. Federal regulations

provide, “An individual has a record of a disability if the individual has a history of

. . . a mental or physical impairment that substantially limits one or more major

life activities.” 29 C.F.R. § 1630.2(k)(1). Whether an individual has a record of

impairment that substantially limited a major life activity “shall be construed

broadly” and “should not demand extensive analysis.” Id. at § 1630.2(k)(2). The

individual need only show that he “has a history of an impairment that

substantially limited one or more major life activities when compared to most

people in the general population.” Id.

      Before his September 2016 physical, Plaintiff showed no signs or

symptoms of prostate cancer. (Doc. 26-1, p. 101-102). He had no history of any

issues with his prostate. (Id. at p. 101). Plaintiff thus has not demonstrated a

record of a physical impairment to satisfy the first prong of his prima facie case.




                                          11
       Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 12 of 14




            3.     Regarded as Disabled

      Under the ADA, an individual may establish that his employer regarded

him as disabled if he shows that he “has been subjected to an action prohibited

under this chapter because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major

life activity.” 42 U.S.C. § 12102(3)(A). “[A]n employer that takes an adverse

action because it fears the consequences of an employee’s medical condition

has regarded that employee as disabled.” Lewis, 934 F.3d at 1182.

Nevertheless, “[a]n employer does not fire or otherwise discriminate against an

employee ‘because of’ a perceived physical impairment unless the employer

actually perceives that the employee has the impairment.” EEOC v. STME, LLC,

938 F.3d 1305, 1316 (11th Cir. 2019).

      The parties dispute whether Ken Corbett knew about Plaintiff’s cancer

diagnosis prior to making the decision to terminate Plaintiff. Plaintiff admittedly

does not recall engaging in a direct conversation with Corbett about his medical

condition. (DSMF ¶ 9). Rather, he revealed his diagnosis to Corbett’s wife a

month or two before his termination. (Doc. 35, ¶ 7). He also discussed his

prostate cancer and plan for surgery with the other two produce salesmen.

(DSMF ¶ 8). Regardless of whether Corbett had direct knowledge of Plaintiff’s

cancer, the record contains no evidence that Corbett perceived Plaintiff to be



                                        12
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 13 of 14




impaired or incapable of performing his job. Up until the date of his termination,

Plaintiff was demonstrating no adverse symptoms; he had not missed work; and

he otherwise was fully capable of performing his job duties. (DSMF ¶¶ 11-13).

Plaintiff additionally reported to the other salesmen that he scheduled his surgery

outside of Defendant’s growing season. (DSMF ¶ 8). In other words, there is no

evidence from which a jury could conclude that Corbett was concerned about the

potential consequences of Plaintiff’s cancer diagnosis and that he terminated

Plaintiff for that reason.

       Having failed to meet the first element of his prima facie case, Plaintiff’s

claim of disability discrimination must fail. Defendant accordingly is entitled to

summary judgment on Plaintiff’s ADA claim.

       B.     Discrimination Based on Disability

       Even if Plaintiff could demonstrate that he meets the ADA’s definition of

“disabled”, he still cannot make out a prima facie case of disability discrimination

because he has not produced evidence that Defendant discriminated against him

based on his cancer diagnosis. 4 “[B]uilt in to the ‘regarded as’ definition of

disabled is an analysis of whether the employer subjected the employee ‘to an

action prohibited under this chapter because of an actual or perceived physical or

mental impairment.’” Lewis, 934 F.3d at 1184 (quoting 42 U.S.C. § 1202(3)(A)).

4 The parties do not dispute that Plaintiff was a qualified individual. Accordingly,
the Court does not address that element of the prima facie analysis.

                                        13
        Case 7:18-cv-00186-HL Document 37 Filed 12/17/20 Page 14 of 14




Thus, the evidence required to prove the “regarded as” definition generally “is

duplicative of the evidence relevant to the third prima facie element.” Id. (citing 29

C.F.R. § Pt. 1630, App. (“While a person must show, for both coverage under the

‘regarded as prong’ and for ultimate liability, that he . . . was subjected to a

prohibited action because of an actual or perceived impairment, this showing

need only be made once.”)). Thus, for the same reasons the Court concluded

that Plaintiff’s evidence was insufficient to meet his prima facie burden on the

“regarded as” element, the Court finds that Plaintiff’s evidence is likewise

insufficient on the causation element.

IV.   CONCLUSION

      For the reasons discussed herein, the Court GRANTS Defendant’s Motion

for Summary Judgment. (Doc. 24).

      SO ORDERED, this the 17th day of December, 2020.


                                 s/ Hugh Lawson________________
                                 HUGH LAWSON, SENIOR JUDGE


aks




                                         14
